Citation Nr: 0635889	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for 
the veteran's service-connected generalized anxiety disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1979.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that continued the 
veteran's 30 percent disability rating for service connected 
generalized anxiety disorder and denied service connection 
for PTSD.  The record reflects that the veteran's claims 
folder was transferred as brokered work to the Columbia RO 
from the Cleveland RO in November 2001.

In May 2004, the veteran testified at a personal hearing 
before the RO.  The transcript of the hearing is associated 
with the claims file and has been reviewed.  

In June 2004, the Cleveland RO increased the veteran's 
disability rating for service-connected anxiety disorder from 
30 percent to 50 percent effective September 18, 2000, which 
is the date that the veteran filed his increased rating 
claim.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the symptomatology 
associated with the veteran's service-connected generalized 
anxiety disorder more closely approximates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

3.  The competent medical evidence of record does not show 
that the veteran currently has PTSD as a result of his 
claimed in-service stressor event.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent 
for the veteran's service-connected generalized anxiety 
disorder have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9400 (2006). 

2.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2001 correspondence, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
service connection claim for PTSD, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO also asked 
the veteran to tell VA about any private physicians that had 
treated him for PTSD as well as the incidents of his military 
service that he believed led to his PTSD.  The RO further 
requested that the veteran send the information describing 
additional evidence or the evidence itself to the RO by 
August 11, 2001.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO 
explained to the veteran that VA may be able to pay him from 
the date his claim was received if the information or 
evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).    
  
The Board notes that the June 2001 VCAA notice letter did not 
specifically address the element of degree of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the element of 
disability).  Nonetheless, the Board finds that such notice 
defect is harmless error in this case because the veteran's 
PTSD claim is being denied for reasons explained in greater 
detail below and no disability rating will be assigned.  

The Board also notes that the RO sent separate correspondence 
in January 2001 that specifically addressed the veteran's 
claim for an increased rating; however, the RO neither 
advised the veteran of what the evidence must show to 
substantiate his increased rating claim nor asked him to 
provide any evidence in his possession that pertained to his 
claim in said correspondence.  The RO additionally did not 
address the elements of effective date and degree of 
disability with respect to the veteran's claim prior to the 
December 2001 RO denial.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).  Nevertheless, such notice defects constitute 
harmless error in this case because the Board is granting an 
increased rating for the veteran's service-connected 
psychiatric disability for reasons explained in greater 
detail below.  In addition, neither the veteran nor his 
representative contends that the veteran did not receive 
adequate notice with respect to his increased rating claim. 
Any defect with respect to the disability rating and 
effective date portions of the notice will be rectified by 
the RO when effectuating the award of benefits.  

The Board further observes that the RO provided the veteran 
with a copy of the December 2001 rating decision, the January 
2004 Statement of the Case (SOC), and the June 2004 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran psychiatric evaluations in December 2000, May 2003, 
and July 2003 to determine the severity of the veteran's 
psychiatric disability.  The Board particularly notes that 
the RO scheduled the May 2003 psychiatric evaluation 
following receipt of the veteran's July 2002 letter stating 
that he believed that his nervous condition was becoming 
worse; however, the May 2003 examination report indicates 
that the claims folder was not sent for review in conjunction 
with that examination.  Consequently, the RO scheduled the 
veteran for a third psychiatric evaluation which was 
conducted in July 2003.  It is also noted that the RO 
obtained the veteran's VA treatment records from July 2000 to 
August 2002.  The RO additionally attempted to verify the 
occurrence of the veteran's claimed stressor event (i.e., 
witnessing the death of a pilot after his plane crashed) and 
the January 2003 letter from the Department of the Navy that 
summarizes its findings based on a search of the veteran's 
unit diaries is of record.  The Board further observes that 
the veteran's private treatment records from May 1994 to July 
2000, service medical records, and DD Form 214 are associated 
with the claims folder.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Increased Evaluation for Generalized Anxiety Disorder

Disability Ratings and GAF Scores

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoid friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Analysis 

The veteran's service-connected generalized anxiety disorder 
is presently assigned a 50 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2006).  The veteran is not 
currently service-connected for any other psychiatric 
disorder.      

Under Diagnostic Code 9400, a 50 percent rating is prescribed 
when there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In order for the veteran to receive the next higher 70 
percent disability rating, his generalized anxiety disorder 
should approximate occupational and social impairment with 
deficiencies in most areas, such as work, school, and family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

The Board initially notes that the veteran has a complex 
psychiatric history and has been diagnosed with various Axis 
I disorders from 2000 to 2002 to include generalized anxiety 
disorder, PTSD, obsessive compulsive disorder, and major 
depressive disorder as well as an Axis II diagnosis of 
borderline personality disorder.  Thus, the medical evidence 
reveals that psychiatric symptomatology demonstrated by the 
veteran has been attributed by mental health professionals to 
an assortment of the aforementioned diagnosed psychiatric 
disorders during the time relevant to the current appeal 
period.  It is noted, however, that the July 2003 VA 
psychiatrist considered the symptomatology documented in the 
record and concluded that a more appropriate Axis I diagnosis 
was Generalized Anxiety Disorder for reasons that will be 
explained in greater detail below.  She also indicated that 
it was difficult to differentiate between the contributions 
of the veteran's diagnosed generalized anxiety disorder and 
his personality disorder to his occupational adjustment 
because generalized anxiety disorder and the personality 
disorder are "very intertwined."  In consideration of the 
foregoing, the Board recognizes that when it is not possible 
to separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to 
the service-connected condition.  38 C.F.R. § 3.102 (2006); 
Mittleider v. West, 11 Vet App. 181 (1998).

In regard to associated symptomatology, the medical evidence 
of record reflects that the veteran has exhibited near 
continuous panic or depression as mental health examiners 
from 2000 to 2003 have routinely written that the veteran 
reported and/or objectively demonstrated an anxious or 
depressed mood; however, there is no indication in the record 
that the veteran has been unable to function independently, 
appropriately, or effectively as a result of his service-
connected psychiatric disorder.  In addition, there are 
numerous notations by mental health examiners from 2000 to 
2002 that the veteran was easily angered and frequently 
irritable and a July 2000 examiner even noted that the 
veteran had a diagnosis of impulse control disorder; however, 
no periods of violence are apparent.  Furthermore, the record 
reflects that the veteran has not objectively demonstrated 
intermittently illogical, obscure, or irrelevant speech, 
neglect of personal appearance and hygiene, or spatial 
disorientation as a result of his generalized anxiety 
disorder at any mental health evaluation during the time 
relevant to the current appeal period.  

Nevertheless, the overall disability picture for the 
veteran's service-connected anxiety disorder more closely 
approximates the schedular criteria for the next higher 70 
percent disability rating.  The medical evidence clearly 
shows that the veteran has demonstrated suicidal ideation.  
He reported suicidal thoughts at various times from 2000 to 
2002 and was hospitalized for a suicidal gesture (i.e., 
attempted overdose of medication) in May 2002.  In addition, 
the veteran has demonstrated difficulty adapting to stressful 
circumstances in his work setting as shown in a May 2002 VA 
treatment record wherein it is noted that the veteran told an 
examiner that his suicidal gesture at that time was 
precipitated by feelings of being overwhelmed and distressed 
at work.  Furthermore, the veteran has demonstrated 
obsessional rituals that interfere with routine activities.  
The veteran told a August 2000 VA mental health examiner that 
he would at times return home after he was already on his way 
to work to check that his doors were locked and would repeat 
tasks around his home over and over although he knew that the 
tasks had been completed.  He later reported in May 2002 that 
he frequently checked the air compressor at work to make sure 
that it was turned off.  Moreover, the medical evidence 
suggests that the veteran has been unable to establish and 
maintain effective relationships.  A private medical examiner 
wrote in July 2000 that the veteran had routinely left jobs 
over the past 20 years because he could not get along with 
people.  The December 2000 VA examining psychiatrist also 
noted that the veteran had no friends, was a loner, and 
disliked people.    

In further regard to social and occupational impairment, the 
record reflects that the severity of the veteran's 
psychiatric symptoms have adversely affected his work and 
family life.  The veteran told a December 2000 VA mental 
health examiner that he continued to experience relationship 
problems at work and home, which increased his feelings of 
depression.  A VA social worker also wrote in March 2002 that 
the veteran continued to isolate himself at work and home as 
an escape from his emotions.  While the veteran has been 
married to his current wife for approximately 23 years, VA 
treatment records reveal that the veteran reported in October 
2000 that his wife blamed him for his inability to keep 
steady employment and indicated in July 2001 that his wife 
told him that he took too many pills and she was tired of him 
"being...nuts."  The veteran also described his marriage as 
poor at the July 2003 VA examination.  

Moreover, mental health examiners have assigned GAF scores 
ranging from 30 to 70 from 1999 to 2003, which indicates that 
the veteran demonstrates mild to severe symptoms or 
impairment in social and occupational functioning.  The Board 
notes, however, that the July 2003 VA examining psychiatrist 
most recently assigned a GAF score of 49 for Generalized 
Anxiety Disorder "due to the seriousness of [the veteran's] 
symptoms."  It is also noted that the VA psychiatrist who 
assigned the highest GAF score of 70 in December 2000 wrote 
that the veteran had "significant impairment in social 
functioning," no friends, tended to be a loner, disliked 
people, and was very avoidant. The Board also observes that 
the GAF score of 70 is an anomaly and is not consistent with 
other lower GAF scores documented during the appeal period.  
In consideration of the foregoing, the Board finds that the 
overall disability picture as shown by the evidence 
essentially relates that symptoms associated with the 
veteran's generalized anxiety disorder are serious, rather 
than mild or moderate, and result in occupational and social 
impairment with deficiencies in most areas for the time 
relevant to the appeal period.  Thus, the schedular criteria 
for a 70 percent evaluation have been approximated.    

The evidence of record, however, does not additionally show 
that the veteran is entitled to the next higher 100 percent 
evaluation for his service-connected generalized anxiety 
disorder.  Although the veteran has significant occupational 
and social impairment as a result of his service-connected 
anxiety disorder, there is no indication that it is of such a 
severity as to constitute total occupational and social 
impairment.  Indeed, the veteran has been married to his 
current wife for approximately 23 years and has typically 
maintained some level of employment during the time relevant 
to the appeal period.  In addition, the evidence does not 
show that the veteran demonstrates gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name at any time relevant to the appeal period.  

There is additionally no evidence of record showing that the 
veteran's generalized anxiety disorder warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2006).  Any limits on the veteran's employability due to his 
generalized anxiety disorder have been contemplated in the 
current 70 percent rating under Diagnostic Code 9400.  The 
evidence also does not reflect that the veteran's generalized 
anxiety disorder has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
required.  


III.	Service Connection for PTSD

Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2006); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2006).

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Analysis 

The veteran contends that he currently suffers from PTSD due 
to his witnessing an aircraft crash that caused the death of 
its pilot during his military service.  He specifically 
asserts that he went to the crash site to inspect the 
wreckage as part of his duties as an ejection seat mechanic 
and encountered the pilot's corpse before it had been removed 
from the site.   

There is ample evidence of record to support the veteran's 
contention that a fellow veteran died as a result of a plane 
crash during his period of active military service.  In 
January 2003 correspondence, the Department of the Navy wrote 
that a search of the unit diaries for VMAT-203, MAG-32, MCAS, 
Cherry Point, NC confirmed that a veteran died as a result of 
an aircraft crash on April [redacted], 1977.  The veteran also 
submitted a death certificate that that verified the death of 
the same veteran due to a military aircraft crash on April [redacted], 
1977.  Nevertheless, the evidence does not sufficiently 
substantiate the veteran's assertion that he witnessed the 
crash and observed the corpse of the deceased veteran at the 
wreck site before it was removed.  Although the veteran's DD 
Form 214 confirms that he served as an aircraft mechanic, the 
Department of the Navy noted in January 2003 correspondence 
that it was impossible to determine what the veteran 
personally witnessed because the Navy did not retain copies 
of all inquiries.  The veteran has not offered any other 
evidence to corroborate his account of the claimed in-service 
stressor event.                 

There is also conflicting medical evidence regarding whether 
the veteran currently suffers from PTSD.  In support of the 
veteran's claim, the Board notes that the veteran's VA 
treatment records include a diagnosis of PTSD on Axis I by a 
VA psychiatrist from September 2000 to May 2002.  The Board 
also observes that the May 2003 VA examining psychiatrist 
determined that the veteran had an Axis I diagnosis of PTSD; 
however, the psychiatrist neither reviewed the veteran's 
claims folder nor conducted any psychological testing in 
rendering his diagnosis.  The veteran's private physician 
(R.E.B. Jr., M.D.) additionally noted in October 2000 
correspondence that the veteran had been his patient since 
March 1994 and was receiving treatment for anxiety/depression 
and PTSD at that time but the record does not show that Dr. 
R.E.B., Jr. possesses the requisite specialized expertise to 
diagnose psychiatric disorders.  On the other hand, the July 
2003 VA psychiatrist ultimately determined that the most 
appropriate Axis I diagnosis for the veteran was Generalized 
Anxiety Disorder after interviewing the veteran and 
conducting a thorough review of his medical history as 
documented in the claims folder to include the veteran's 
service medical records.  She noted that the record showed 
that the veteran was a chronically anxious person at least 
back to October 1974 and had been unable to control his 
worries for the greater part of his life.  She also explained 
that DSM-IV did not allow the diagnosis of generalized 
anxiety disorder if the anxiety only occurred in relation to 
PTSD but the veteran's PTSD symptoms occurred in the context 
of already established generalized anxiety disorder.  She 
added that the veteran does not reach the criteria for PTSD 
if one subtracts all of the pre-existing symptoms that were 
noted before the emergence of re-experiencing phenomena in 
2000.  She further wrote that the veteran may have some 
aspects of PTSD, but his overriding clinical picture is one 
of a chronically anxious person both prior to and after his 
claimed stressor.  Moreover, she noted that the veteran's 
claimed stressor event was less likely to produce a severe 
and chronic condition.  

As the July 2003 VA psychiatrist has the requisite level of 
specialized expertise to render a competent psychiatric 
diagnosis and her diagnosis is based on a thorough review of 
the claims folder and examination of the veteran, the Board 
affords her assessment greater probative weight regarding the 
question as to whether the veteran currently suffers from 
PTSD.  See Evans v. West, 12 Vet. App. 22 (1998) (explaining 
that the Board may favor one medical opinion over another).    

The Board further observes that there are nexus opinions 
favorable to the veteran of record; however, they are 
afforded little to no probative weight for the following 
reasons.  Although the May 2003 VA examining psychiatrist 
concluded that the veteran's PTSD more likely than not first 
appeared while the veteran was in active service and/or was 
aggravated by his experiences in service, his opinion was not 
based on psychological testing or review of the claims folder 
and did not specifically relate PTSD to the veteran's claimed 
stressor event.  In addition, a VA social work intern had 
previously written in August 2000 that the veteran was 
experiencing most PTSD symptoms due to the trauma of the 
pilot's death during his service but his opinion regarding 
the etiology of the veteran's PTSD was merely received, not 
cosigned, by a VA psychiatrist and was not based on review of 
the veteran's medical history as documented in the claims 
folder.  Although the veteran himself has repeatedly asserted 
that he has PTSD due to his claimed in-service stressor 
event, he lacks the requisite medical expertise to diagnose a 
psychiatric disorder or render a competent opinion regarding 
the etiology of his psychiatric disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).    

Moreover, the Board again notes that the symptomatology that 
has been attributed to PTSD by VA mental health professionals 
from 2000 to 2002 has already been considered in the 
disability rating assigned for the veteran's service-
connected generalized anxiety disorder.  Mittleider v. West, 
11 Vet App. 181 (1998).

Based on the foregoing, the Board finds that a preponderance 
of the evidence weighs against the veteran's claim and 
service connection for PTSD is not warranted.

 In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent evaluation for service-connected 
generalized anxiety disorder is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


